Title: To George Washington from Nathanael Greene, 17 September 1781
From: Greene, Nathanael
To: Washington, George


                  Dear Sir
                     
                     Head quarters high hills  Santee Sept. 17th 1781
                  
                  I received your very affectionate letter of the 30th of July; and your entire approbation of my conduct claims my warmest acknowledgments.  I cannot help thinking it no less fortunate for the public than happy for ourselves that so perfect a good understanding subsists between your Excellency the Marquis and my self; and I beg leave to assure your Excellency that from duty and inclination I have the strongest motives to support it.  As you are within the limits of the Southern department, I hope you will communicate your orders without the least embarassment; for be assurd I shall have no less pleasure in serving under you than I ever had.
                  Baron Stuben seems to have got into some kind of disgrace, and I believe without cause, I wish your Excellency would write him a letter to comfort him under his misfortunes, as he appears by his letters, to feel sensibly upon the occasion.
                  I thank your Excellency for the care you have taken in forwarding my letters to Mrs Greene who is very anxious to come to the Southward.  But I am afraid the journey would prove to much for her.  Besides the state of the war here is critical and the conveniences for the accomodation of Ladies of delicasy few.
                  I beg my most respectful compliments to Mrs Washington who I hope is in good health, and free from the confusion and disorders which have prevailed in Virginia this campaign.  I beg my compliments also to Mr Custis and his Lady and to the Gentlemen of your family; but I hardly know who they are now.  With the most perfect esteem & regard I am dear Sir Your Most Obedient humble Ser.
                  
                     N. Greene
                  
               